                       UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                        Criminal No. 19-95(2) (JRT/DTS)

                                Plaintiff,
                                                   ORDER ON CONTINUED
 v.                                                    DETENTION
 ANTEJUAN STEVEN HORTON,


                               Defendant.


      Erica H. MacDonald, United States Attorney, and David P. Steinkamp,
      Assistant United States Attorney, OFFICE OF THE UNITED STATES
      ATTORNEY, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415,
      for plaintiff.

      Katherian D. Roe, Federal Defender, and Shannon R. Elkins, Assistant
      Federal Defender, OFFICE OF THE FEDERAL DEFENDER, 300 South
      Fourth Street, Suite 107, Minneapolis, MN 55415, for defendant.


      Defendant Antejuan Steven Horton pled guilty to Interference with Commerce by

Robbery (Hobbs Act Robbery) in violation of 18 U.S.C. § 1951. (Superseding Indictment

at 1, May 7, 2019, Docket No. 19; Plea Agreement at 1, June 25, 2019, Docket No. 88.)

He was detained pending sentencing. (Detention Order, May 10, 2019, Docket No. 25.)

      Horton has moved the Court to consider the need for his continued detention. (Mot.,

June 24, 2019, Docket No. 67.) He argues that his continued detention is unnecessary to

assure his appearance at sentencing and asks the Court to consider home detention with

conditions. (Id. at 1-2.) Specifically, Horton notes that his mother, who currently has
custody of Horton’s two young sons, will be undergoing surgery in August 2019. (Id. at

1.) Horton seeks to return home to care for his sons and help his mother in her recovery.

(Id.)

        The Court has considered the record in this case, as well as Horton’s motion, the

arguments presented at Horton’s Change of Plea Hearing, and the updated pretrial services

report provided by the probation office. While the Court is sympathetic to Horton’s

situation, the Court finds that continued detention is warranted.

        A person who has been found guilty of an offense and is awaiting sentencing must

be detained unless the Court finds “by clear and convincing evidence that the person is not

likely to flee or pose a danger to the safety of any other person or the community. . . .” 18

U.S.C. § 3143(a)(1). Furthermore, a person who has been found guilty of a crime of

violence is subject to mandatory detention and may be released only if the Court finds both

(1) that a motion for acquittal or new trial will be granted or the United States has

recommended that no sentence of imprisonment be imposed and (2) by clear and

convincing evidence that the person is not a flight risk or a danger to a person or the

community. Id. § 1343(a)(2) (citing § 1342(f)(1)).1 Alternatively, a defendant subject to

mandatory detention under § 1343(a)(2) may be ordered released “if it is clearly shown

that there are exceptional reasons why such person’s detention would not be appropriate”




        1
         The Eighth Circuit has held, and Horton does not dispute, that Hobbs Act Robbery is a
crime of violence subjecting him to mandatory detention under 18 U.S.C. § 3143(a)(2) and §
3142(f)(1)(A). See United States v. Conner, 924 F.3d 464, 467 (8th Cir. 2019).

                                             -2-
and if the Court finds by clear and convincing evidence that he or she is not a flight risk or

a danger to any person or the community. 18 U.S.C. § 3145(c) (citing § 3143(a)(1)).

       The Court cannot find by clear and convincing evidence that Horton is not a flight

risk and does not pose a danger to the community. As noted by U.S. Magistrate Steven E.

Rau in Horton’s detention order, Horton has a history of failing to appear on both felony

and misdemeanor matters; thus, he is a flight risk. (See Detention Order at 1.) Furthermore,

there is evidence that Horton would present a danger to the community if released, given

the violent nature of the offense to which he has pled guilty and his prior conviction. (See

id. at 2.) These circumstances have not changed since the initial order of detention.

Furthermore, the circumstances presented in Horton’s Motion do not rise to the level of

“exceptional reasons” to order Horton’s release.         No condition or combination of

conditions exist that would ensure Horton’s appearance at future Court proceedings and

ensure the safety of the community. As such, the Court will deny Horton’s Motion.

                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motion to Address Issue of Detention [Docket

No. 67] is DENIED.


DATED: July 17, 2019                                  ___s/John R. Tunheim___
at Minneapolis, Minnesota.                              JOHN R. TUNHEIM
                                                             Chief Judge
                                                      United States District Court




                                             -3-
